Citation Nr: 0534592	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO rating decision which denied 
service connection for Hepatitis C.  In August 2004 the 
veteran testified at a hearing at VA Central Office in 
Washington, D.C., before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his hepatitis C was incurred in 
service as a result of exposure to contaminated blood.  In 
August 2004 he testified to that effect, and claimed that he 
was exposed to the blood of wounded soldiers, exposed to the 
blood of others during boxing matches in service, and was 
exposed to blood as a result of various injuries to himself 
and others while working on kitchen duty.  

On VA examination in January 2001, a certified nurse 
practitioner concluded that the veteran's hepatitis C risk 
factors were positive for alcohol dependence.  It was noted 
that the veteran denied using IV drugs, denied tattoos, was 
uncertain about his transfusion status, denied blood 
exposure, and was vague and evasive about his sexual 
practices.  The diagnosis was chronic hepatitis C, probably 
related to alcohol ingestion.

In support of his claim, the veteran submitted a statement 
dated in April 2004 from a certified nurse practitioner at 
the Wilmington VA Medical Center (VAMC) who had reportedly 
treated the veteran for his hepatitis C for the last three 
years.  The nurse practitioner noted that the veteran served 
in Vietnam in 1970 and 1971, and that during this time he was 
in a combat zone and therefore was exposed to the blood of 
wounded soldiers.  It was also noted that the veteran has a 
history of alcohol use, and while this could accelerate the 
progression of liver disease, this does not cause the 
hepatitis C virus.  The nurse practitioner concluded that the 
veteran's hepatitis C was "acquired during his time in the 
service with reasonable certainty."  

Because there is a direct conflict in the two aforementioned 
medical opinions with regard to whether alcohol dependence is 
a risk factor for hepatitis C the Board finds that, pursuant 
to VA's duty to assist the veteran, another VA opinion is 
necessary in order to make a decision on this claim.  See 
38 C.F.R. § 3.159 (c)(4) (2005).  The veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).

Moreover, the veteran testified during an August 2004 hearing 
before the Board that he has been treated at the Wilmington 
VAMC for his hepatitis C.  A January 2001 VA examination 
report notes that the veteran was initially diagnosed with 
hepatitis C in 1996.  While some of the veteran's VA 
treatment records have been associated with the veteran's 
claims files, it appears these records are incomplete.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, prior to scheduling 
the veteran for an examination,  the RO should obtain and 
associate with the record all outstanding pertinent medical 
records from the Wilmington VAMC.

Finally, the Board notes that additional evidence (an April 
2004 statement from a VA nurse practitioner) was associated 
with the claims files subsequent to the issuance of the March 
2004 supplemental statement of the case (SSOC).  Although 
this evidence was apparently reviewed by the RO, see 
handwritten note dated June 2004, no subsequent SSOC has been 
issued.  The Board notes that the veteran did not 
specifically waive the RO's consideration of the additional 
evidence; therefore, the RO must be given the opportunity to 
issue a SSOC before the Board can enter a decision.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (2005). 

This matter is therefore REMANDED for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment for hepatitis 
C, to include any pertinent Wilmington 
VAMC outpatient clinic records for the 
period since 1996.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified.  

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently diagnosed 
hepatitis C.  The claims files must be 
made available to and reviewed by the 
examiner.  

The examiner should elicit detailed 
information from the veteran concerning 
all possible risk factors for the 
veteran's development of hepatitis C.  
Based upon the examination results and 
the review of the claims files, to 
include the VA opinions dated in January 
2001 and April 2004, the examiner should 
express an opinion concerning whether it 
is at least as likely as not (probability 
50 percent) that any currently-diagnosed 
hepatitis C originated during his 
military service or is otherwise 
etiologically related to any incident of 
his military service.  The rationale for 
all opinions expressed must also be 
provided.

3.  The RO should then review the 
evidence of record and readjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  The veteran 
should also be afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


